internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-142960-02 date date legend taxpayer a taxpayer b_trust c subtrust d subtrust e date date date date date contract a contract b contract c dear this is in response to a ruling_request dated date as supplemented by correspondence dated date and date in which you request rulings under sec_72 and sec_408 of the internal_revenue_code the code by virtue of the correspondence dated date our office is not considering the first and second ruling requests contained in your original submission related to sec_408 of the code those requests were handled separately by letter dated date plr the following facts and representations have been submitted in support of the rulings requested taxpayers a and b were married on date taxpayers a and b created trust c a revocable inter_vivos_trust taxpayers a and b were the grantors co-trustees and beneficiaries of trust c the trust agreement provided that the survivor of taxpayer a and taxpayer b would be the surviving grantor trustee and sole beneficiary of trust c subsequently taxpayer a transferred ownership of two deferred variable annuities contracts a and b to trust c and named trust c the beneficiary of contracts a and b taxpayer a died on date before the starting date of the annuities trust c is an a b type trust which upon the first death of a grantor is to be divided into two subtrusts subtrust d a survivor's trust and subtrust e a credit_shelter_trust taxpayer b as surviving grantor trustee has the power of allocation between the subtrusts of trust c and is the trustee and beneficiary of both subtrusts with respect to subtrust e taxpayer b is entitled to all net_income to that trust and can invade the principal on an unascertainable standard further taxpayer b has the right to withdraw the entire or any amount of income and or principal from subtrust d and this right cannot be limited by trustee discretion taxpayer b as surviving_spouse proposes to transfer contracts a and b from trust c to subtrust d and exchange contracts a and b for a new deferred variable_annuity contract contract c contract c will be issued in favor of taxpayer b taxpayer b will be both owner and beneficiary at no point in the exchange will subtrust d or taxpayer b receive any money or property other than contract c based upon the foregoing you have requested rulings that taxpayer b will be considered the designated_beneficiary of the annuities contracts a and b within the meaning of sec_72 of the internal_revenue_code and the proposed exchange of contracts a and b for contract c will qualify for nonrecognition treatment under sec_1035 issue sec_72 provides a comprehensive scheme for the taxation of life_insurance endowment and annuity_contracts sec_72 and b provide in general for the taxation of amounts received as an annuity sec_72 in general taxes amounts received under life endowment and annuity_contracts that are not received as annuities sec_72 in general provides that a contract will not be treated as an annuity_contract for federal_income_tax purposes unless with certain exceptions it provides for certain distributions in the event that the holder of the contract dies under sec_72 the contract must provide that if any holder dies on or after the annuity_starting_date and before the entire_interest in the contract has been distributed the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used as of the date of death under sec_72 the contract must also provide that if any holder dies before the annuity_starting_date the entire_interest in the contract will be distributed within five years after the holder’s death sec_72 provides an exception for certain amounts payable over the life of a designated_beneficiary specifically s provides that if a any portion of the holder's interest is payable to or for the benefit of a designated_beneficiary defined in sec_72 of the code as any individual designated a beneficiary by the holder of such contract b such portion will be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and c such distributions begin not later than year after the date of the holder's death or such later date as the secretary may by regulations prescribe then for purposes of sec_72 the portion referred to in subparagraph a shall be treated as distributed on the day on which the distributions begin sec_72 defines designated_beneficiary as any individual designated a beneficiary by the holder of the contract sec_72 provides that if the designated_beneficiary referred to in sec_72 is the surviving_spouse of the holder of the contract sec_72 and shall be applied by treating such spouse as the holder of such contract in this instance although trust c is the named holder and beneficiary of taxpayer a's annuities taxpayer b has the right to allocate funds between subtrust d and subtrust e upon the division of trust c at taxpayer a's death and to withdraw all of the principal of trust c from subtrust d taxpayer b thus has complete control and dominion over trust c and subtrusts d and e and over the disposition of the assets of trust c and subtrusts d and e taxpayer has represented that trust c subtrust d and subtrust e are grantor trusts for purposes of the code and income_tax regulations as a result taxpayer b is treated as the owner of the assets of trust c subtrust d and subtrust e including contracts a and b under sec_671 taxpayer b must take into account items of income deductions and credits attributable to the assets of the trusts including contracts a and b based upon the facts and representations set forth above we conclude that taxpayer b is the designated_beneficiary of contracts a and b within the meaning of sec_72 issue sec_1035 of the code provides that no gain_or_loss shall be recognized on the exchange of an annuity for another annuity_contract for this purpose sec_1035 defines the term annuity_contract as a contract with an insurance_company and which depends in part on the life expectancy of the insured-annuitant but which may be payable during the life of the annuitant only in installments see sec_72 and u setting forth certain situations in which a contract is not treated as an annuity_contract for purposes of various tax provisions including sec_1035 sec_1_1035-1 of the income_tax regulations provides that sec_1035 does not apply to such exchanges if the policies exchanged do not relate to the same insured the exchange without recognition of gain_or_loss of an annuity_contract for another annuity_contract under sec_1035 is limited to cases where the same person or persons are the obligees under the contract received in the exchange as under the original contract in this instance although trust c is nominally the obligee under contracts a and b as explained above taxpayer b is the owner of contracts a and b for tax purposes and the designated_beneficiary under sec_72 taxpayer accordingly is the obligee of contracts a and b within the meaning of sec_1_1035-1 of the regulations because taxpayer b will also be the obligee under contract c the same obligee requirement of sec_1_1035-1 will be satisfied the legislative_history indicates that sec_1035 was designed to eliminate the taxation of individuals who merely exchanged one insurance_policy for another better suited to their needs but who have actually recognized no gain h_r rep no 83rd cong 2d sess thus sec_1035 operates as the insurance analogue to sec_1031 which relates to like-kind_exchanges of certain types of property held for productive use in a trade_or_business or for investment the similarity of sec_1031 and sec_1035 is evidenced in sec_1035 which provides that the recognition of gain_or_loss on an exchange that is not solely like-kind will be made under the terms of sec_1031 and c in addition sec_1035 states that sec_1031 provides rules relating to the basis_of_property acquired in an exchange described in sec_1035 sec_1031 c and d similarly cross- reference sec_1035 sec_1031 permits exchanges of one property for more than one property see j -1 relating to exchanges of multiple properties see also revrul_85_135 1985_2_cb_181 exchange of assets of two television stations for the assets of another television station revrul_73_476 1973_2_cb_300 exchange of three undivided interests in three parcels of land for percent ownership in one parcel because sec_1035 is written in the singular one might argue that it does not apply to exchanges of one annuity for two annuities or exchanges of two annuities for one annuity_contract however sec_7701 cross-references title i sec_1 of the united_states_code which provides that in determining the meaning of any act of congress unless the context indicates otherwise words importing the singular include and apply to several persons parties and things thus just as sec_1031 applies to exchanges of multiple properties sec_1035 applies to exchanges of multiple annuities accordingly based solely on the information submitted and the representations made we conclude with respect to your ruling_request as follows that taxpayer b will be considered the designated_beneficiary of contracts a and b within the meaning of sec_72 and that the proposed exchange of contracts a and b for contract c will qualify for nonrecognition treatment under sec_1035 except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or references in this letter under the provisions of any other section of the code or the income_tax regulations specifically no opinion is expressed as to whether or not the annuities are in fact annuity_contracts under sec_72 of the code or as to whether they meet the requirements of sec_72 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely mark smith chief branch office of associate chief_counsel financial institutions products
